Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Schlevensky, Reg. No. 65,552 on 7/13/22.

Amend Claims 1, 2, 7-11, and 16-20 as follows:

1. A modular power distribution device, comprising:
a base having a first side and a second side, wherein:
the first side is configured to be mounted to a control panel,
the second side is opposite the first side, and
the second side includes a first mounting section and a second mounting section;
a circuit protection device configured to be mounted to the first mounting section of the base, the circuit protection device including:
a plurality of input terminals configured to receive power conductors, and
a plurality of output connections;
an electronically actuated power distribution device configured to be mounted to the second mounting section of the base and configured to engage with the circuit protection device, the electronically actuated power distribution device including:
a plurality of input connections, wherein the plurality of input connections are configured to connect to the plurality of output connections of the circuit protection device; and
a plurality of output terminals configured to receive conductors for supplying power to a controlled device; and
an electronic control module configured to physically mount to at least one of the circuit protection device or the electronically actuated power distribution device, the electronic control module disposed external to the base, the electronic control module including:
a port configured to receive an interconnect 
an electrical connection to the circuit protection device, and
an electrical connection to the electronically actuated power distribution device.

2. The modular power distribution device of claim 1 wherein:
the circuit protection is configured to mount to the first mounting section of the base without requiring a tool for mounting;
the electronically actuated power distribution device is configured to be mounted to the second mounting section of the base without requiring a tool for mounting; and
the electronic control module is configured to physically mount to the at least one of the circuit protection device or the electronically actuated power distribution device without requiring a tool for mounting.

7. The modular power distribution device of claim [[5]] 1 wherein the base includes a tab configured to deflect downward as the electronically actuated power distribution device slides on the base and to return to an original position when the electronically actuated power distribution device is on the base and wherein the tab is configured to positively retain the electronically actuated power distribution device on the base.

8. The modular power distribution device of claim 1 wherein:
the interconnect connection is configured to receive an interconnect 
at least one control signal is delivered to the electronically actuated power distribution device via the interconnect cable, and
the control signal is configured to selectively enable the electronically actuated power distribution device.

9. The modular power distribution device of claim 8 wherein the interconnect cable is further configured to transmit at least one feedback signal from the modular power distribution device to a remote device.

10. The modular power distribution device of claim 1 wherein the electronic control module further includes a communication interface configured to transmit and receive data packets via the port.

11. A modular power distribution system, comprising:
a communication module including a first port configured to be connected to an industrial network and a second port 
at least one modular power distribution device, each of the at least one modular power distribution devices including:
a base having a first mounting section and a second mounting section;
a circuit protection device configured to slidably engage the first mounting section of the base;
an electronically actuated power distribution device configured to slidably engage the second mounting section of the base and configured to engage with the circuit protection device; and
an electronic control module configured to mount via a snap-fit to at least one of the circuit protection device or the electronically actuated power distribution device, the electronic control module disposed external to the base, the electronic control module including:
a module port configured to receive an interconnect the second port of the communication module,
an electrical connection to the circuit protection device, and
an electrical connection to the electronically actuated power distribution device.

16. The modular power distribution system of claim 11 wherein the communication module is configured to:
receive an industrial network cable from the industrial network at the first port, and receive an interconnect cable at the second port, wherein the interconnect cable is configured to operatively connect between the communication module and each of the at least one modular power distribution devices.

17. The modular power distribution system of claim 16 wherein the communication module is configured to:
receive a plurality of first data packets in a first protocol from the industrial network,
convert the plurality of first data packets in the first protocol to a first data packets in a second protocol,
transmit the first data packets via the interconnect cable,
receive a plurality of second data packets in the second protocol from the interconnect cable,
convert the plurality of second data packets in the second protocol to a second data packets in the first protocol, and
transmit the second data packets via the industrial network.

18. The modular power distribution system of claim 17, wherein:
the plurality of first data packets in the first protocol include at least one control signal to selectively enable the electronically actuated power distribution device, and
the communication module delivers the control signal to the electronically actuated power distribution device via the set of converted first data packets in the second protocol.

19. The modular power distribution system of claim 17 wherein:
the communication module is configured to receive at least one feedback signal from the modular power distribution device via the plurality of second data packets in the second protocol, and
the communication module transmits the at least one feedback signal to a remote device via the set of converted second data packets in the first protocol on the industrial network.

20. The modular power distribution system of claim 17 wherein the electronic control module further includes a communication interface configured to transmit the plurality of second data packets in the second protocol and receive the set of converted first data packets in the second protocol via the module port.

Amend Specification as follows:

Para. [0035], change “140” to --140 (140A, 140B)--.

Drawings
The drawings (figs. 1, 2, and 5) were received on 7/11/22.  These drawings are acceptable.
REASONS FOR ALLOWANCE
The claims 1-20 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claims 1 or 11, comprising “an electronically actuated power distribution device configured to be mounted to the second mounting section of the base and configured to engage with the circuit protection device” and “an electronic control module configured to physically mount to in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 11 and all claims dependent therefrom patentable over art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 2020/069584 discloses a circuit protection device (2), an electrically actuated power distribution device (C), and an electronic control device (4), but fails to disclose a base for mounting the circuit protection device and an electrically actuated power distribution device.

EP 1126568 discloses a circuit protection device (B), an electrically actuated power distribution device (3), and an electronic control device (30), but fails to disclose a base for mounting the circuit protection device and the electrically actuated power distribution device.

US 2021/0305727 discloses a base (4), an electrically actuated power distribution device (6), and an electronic control device (10), but fails to disclose a circuit protection device.

US 5,652,420 discloses a circuit protection device (5), an electrically actuated power distribution device (3), and an electronic control device (7), but fails to disclose a base for mounting the circuit protection device and the electrically actuated power distribution device.

US 6,734,380 discloses a base (12), a unit of a circuit protection device (20, col. 2, l. 21) and an electrically actuated power distribution device (20, col. 2, ll. 21-22) and an electronic control device (30), but fails to disclose separate circuit protection device (20, col. 2, l. 21) and electrically actuated power distribution device.

US 7,012,800 disclose a base (8), a circuit protection device (6), an electrically actuated power distribution device (4), and an electronic control device (10), but fails to disclose the electronic control module disposed external to the base.

US 6,452,785 disclose a base (18), a circuit protection device (17), an electrically actuated power distribution device (16, contactor), and an electronic control device (25), but fails to disclose the electronic control module disposed external to the base.  Also see US 6,411,500.

US 5,870,277 and 5,870,278 disclose a base (S), a circuit protection device (1), an electrically actuated power distribution device (3), and an electronic control device (C), but fails to disclose the electronic control module disposed external to the base.

US 6,147,419 discloses a base (20), a circuit protection device (40), an electrically actuated power distribution device (60), and an electronic control device (80), but fails to disclose the electronic control module disposed external to the base.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  7/13/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835